Citation Nr: 0916214	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  08-02 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel 


INTRODUCTION

The Veteran had active military service from February 1985 to 
February 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing in October 2008.  A transcript of the 
hearing is of record.


FINDING OF FACT

The Veteran's chronic allergic rhinitis likely began during 
military service.


CONCLUSION OF LAW

The Veteran has chronic allergic rhinitis that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.380 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his allergic rhinitis is related to 
his military service.  His STRs do not show any diagnosis of, 
or treatment for, allergic rhinitis.  Several STRs show that 
the Veteran reported that he had had allergies.

A letter from R.J., M.D. dated in June 2006 shows that the 
Veteran was reported to suffer from seasonal allergies.

The Veteran was afforded a VA examination in July 2006.  He 
reported daily congestion and that he sneezed.  He reported 
that he did not get rhinorrhea and had mild postnasal drip.  
The Veteran reported that he never had allergy testing.  He 
also reported that at one point, he was told that he had 
polyps.  The Veteran was diagnosed with chronic rhinitis.  
The examiner opined that it was more likely than not that the 
Veteran did have chronic rhinitis while in the military.

A consultative evaluation dated in September 2007 indicates 
that the Veteran complained of chronic allergies.  He 
reported that he had had trouble for years.  He reported 
seasonal exacerbation in the fall.  The Veteran was diagnosed 
with seasonal and perennial allergic rhinitis to grasses, 
trees, weeds, and cat.  

A letter from J.R., M.D. dated in January 2008 shows that the 
Veteran had chronic rhinitis year round.  The letter 
indicates that the Veteran had sensitivity to the allergens 
identified in the September 2007 consultative evaluation.

The Veteran testified at his hearing in October 2008 that he 
developed rhinitis after nasal surgery in service.  He 
testified that he had rhinitis year round since service.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for any injury 
or disease diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).  Generally, service connection requires (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Caluza 
v. Brown, 7 Vet. App. 498 (1995).  

Here, the evidence shows that the Veteran has been diagnosed 
with chronic rhinitis and with seasonal and perennial 
allergic rhinitis.  The VA examiner and Dr. J.R. both 
diagnosed the Veteran with chronic rhinitis.  The VA examiner 
opined that it was more likely than not that the Veteran did 
have chronic rhinitis while in the military.  The Veteran 
testified credibly about having allergic rhinitis year round 
since service, and the January 2008 letter from Dr. J.R. 
indicates that the Veteran's chronic rhinitis is a year-round 
problem.  The Board acknowledges the June 2006 letter that 
shows that the Veteran suffered from seasonal, as opposed to 
chronic, allergies.  Although, seasonal allergies and other 
acute allergic manifestations that subside upon removal of 
the allergen are generally considered acute diseases without 
residuals, the determination regarding in-service incurrence 
is to be made based on the whole evidentiary showing.  See 38 
C.F.R. § 3.380.  In this instance, the overall evidence 
reflects an allergic condition that began in service.  The 
Veteran has been diagnosed with chronic rhinitis and with 
perennial allergic rhinitis.  He testified credibly about 
having rhinitis year round since surgery on his nose, and Dr. 
R.J. indicated that the Veteran's rhinitis was year round.  
Consequently, the evidence strongly suggests that the 
Veteran's rhinitis is more than a seasonal and acute allergic 
manifestation.  As such, after consideration of all of the 
evidence, and according the Veteran the benefit of the doubt, 
the Board finds that the Veteran's chronic allergic rhinitis 
is attributable to his active military service.


ORDER

Entitlement to service connection for chronic allergic 
rhinitis is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


